Citation Nr: 1213135	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-39 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection to diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issues of secondary service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of this decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

1.  Resolving reasonable doubt in favor of the Veteran as to his current diagnosis, the Veteran currently has a diagnosis of diabetes mellitus, type II.

2.  The Veteran served in Vietnam, is presumed to have been exposed to herbicide exposure, and his diabetes mellitus, type II, is presumed to be related to herbicide exposure in service.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus, type II, is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for service connection for diabetes mellitus, type II and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

As provided above, the Veteran alleges that his diabetes mellitus, type II was caused by herbicide exposure while he was in Vietnam.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a) (1); 38 C.F.R. § 3.307(a) (6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a) (6) (ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962 to an May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the condition of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii).  The Veteran's service treatment records reveal that he sought medical treatment at the 37th Dispensary (Class A) at Phu Cat Air Base in Vietnam.  As such, the Veteran is presumed to have been exposed to an herbicide agent.  

The diseases presumptively associated with said exposure include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft0tissure sacrcoma.  38 C.F.R. § 3.309(e) (2010); see also Notice 75 Fed. Reg. 168, 53202-16 (August 31, 2010).  

It appears that the Veteran was diagnosed with diabetes mellitus in July 2006 by his primary care physician.  The Veteran was treated with Metformin, an oral medication.  In a VA cumulative lab report, the Veteran's glucose reading was 126 mg/dL in July 2006 and 124 mg/dL in January 2007.  There is a handwritten note on this report which indicates that the Veteran's average glucose was 160 mg/dL.  Subsequent VA treatment records provide that the Veteran was continually treated for diabetes mellitus from his primary treating physician.  In an April 2008 VA treatment record, the Veteran's glucose levels were listed from March 2003 through January 2008, which shows glucose levels ranging from 99 mg/dL in January 2008 to 126 mg/dL in July 2006 to 125 mg/dL in July 2007.  However, glucose readings taken in May 2008 were 108 mg/dL.  In April 2007, the Veteran was treated at the VA emergency room for complaints of chest pain.  The Veteran's glucose reading was 115 mg/dL at that time.  Despite these varying readings, the Veteran's diagnosis was confirmed by this primary care physician as provided in a June 2008 telephone contact record where the Veteran was advised that he had diabetes and needed to take his mediation and proceed with a low sugar diet.  

In a June 2007 VA examination report, the examiner noted the Veteran's active problem list, which included diabetes.  The examiner also included the Veteran's active outpatient medications which included Metformin as well as glucose test strips.  The VA examiner acknowledged that the Veteran was diagnosed with diabetes in July 2006.  After reviewing the June 2007 lab reports, the examiner indicated that the Veteran's elevated glucose was between 110-115  with one reading at 126 for which she questioned if the Veteran had been fasting.  The examiner also noted the VA treatment records when the Veteran was hospitalized in April 2007 and indicated that the majority of the glucose levels did not meet the criteria for diabetes mellitus.  The examiner indicated that the Veteran had no hypo- or hyperglycemic events or ketoacidosis.  During the July 2007 glucose tolerance testing, the examiner found no diabetes with fasting.  The Veteran's glucose prior to testing was 114 mg/dL.  The examiner noted that the Veteran's glucose levels at 30 minutes and 1 hour were higher than normal (192 mg/dL and 212 mg/dL) and then dropped to 118 mg/dL. Based on the foregoing, the Veteran was diagnosed with glucose intolerance.  

The Veteran has indicated that his glucose levels vary in ranges and that they were evaluated in December 2009 to 127 mg/dL.  This treatment note has not been associated with the claims file.  The Veteran has asserted that he has consistently been diagnosed with diabetes mellitus by his primary care physician.  See June 2008 notice of disagreement.  He also indicated that his primary care physician could not understand why the VA examiner did not find a diagnosis of diabetes mellitus and provided the Veteran with copies of VA treatment records which showed the Veteran's medical history to include a diagnosis of diabetes mellitus.  Id.  The Veteran submitted an April 2008 treatment note which showed a diagnosis of diabetes.  The Veteran is competent to give evidence about what he experiences.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation).  

The Board acknowledges the June 2007 VA examination report which provides that the Veteran does not meet the criteria for a diagnosis of diabetes mellitus.  However, it is also noted that the Veteran's primary care physician has repeatedly diagnosed the Veteran with diabetes mellitus and has continued to treat him for this disability since July 2006.  The Board finds that the evidence for and against the claim for service connection is at least in relative equipoise.  Therefore, the Board will grant the benefit of the doubt in favor of the Veteran as to the material issue of the diagnosis of diabetes mellitus, type II.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, since diabetes mellitus is one of those diseases that may be presumed as being the result of herbicide exposure and due to the fact that the Veteran, as a Vietnam veteran, is presumed to have been exposed to herbicide during his service, presumptive service connection for diabetes mellitus, type II is warranted.  As such, the Board finds that presumptive service connection is warranted.  See 38 U.S.C.A. §§ 1112, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus, type II, as due to in-service herbicide exposure is granted.  


REMAND

Reason for Remand: To obtain a clarifying VA medical opinion

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded a VA examination in June 2007 to evaluate the nature and etiology of his diabetes mellitus, hypertension, and erectile dysfunction.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  During the June 2007 VA examination, the examiner noted the Veteran's active problem list, which included diabetes and essential hypertension.  There was no notation for erectile dysfunction.  The VA examiner acknowledged that the Veteran was diagnosed with diabetes in January 2006.  He also provided that the Veteran had been taking medication for his blood pressure for at least four years.  The Veteran also reported that erectile dysfunction began two years prior.  After physical examination, the Veteran was diagnosed with hypertension, erectile dysfunction, and glucose intolerance.  The examiner thereafter opined that the Veteran's hypertension was not caused or aggravated by his diabetes.  He added that the Veteran had periodic elevate blood pressure readings and had admitted to not taking his blood pressure medication prior to the examination.  The examiner then opined that his erectile dysfunction predated the diagnosis of diabetes and provided that it was more likely than note related to other causes as long term anti-hypertension medication, age and alcohol use.  

With respect to the Veteran's claim for erectile dysfunction, the claims file does not contain any treatment records and the VA examiner does not cite to any records which indicate that the Veteran had been diagnosed with erectile dysfunction.  It is noted that the Veteran claimed service connection for venereal warts which was granted in a January 2003 rating decision. The medical records associated with this claim did not indicate an erectile dysfunction.  As such, the matter must be remanded for the VA examiner to explain why she found that the Veteran was diagnosed with erectile dysfunction prior to his diabetes mellitus.  

With respect to the Veteran's claim for hypertension, the VA examiner appears to have diagnosed the Veteran with hypertension but then provides that he only had periodic elevated blood pressure readings.  As such, it is unclear if the VA examiner rendered a diagnosis of hypertension at the time of the June 2006 VA examination.  Despite this uncertainty, the examiner then opined that the hypertension was not caused or aggravated by his diabetes.  Interestingly, in this same examination report, the VA examiner then provided that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus, type II.  She did not provide any rationale or reasoning for this opinion.  Because the VA examiner did not provide a well-reasoned medical nexus opinion concerning a direct relationship between any hypertension and diabetes, the Board finds that further evidentiary development is required.  See 38 C.F.R. § 4.2 (2011)(providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)(noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)(holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, a remand is required.  

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for hypertension and erectile dysfunction as secondary to service-connected diabetes mellitus.  38 U.S.C.A. § 5103A (West 2002).  Specifically, the RO must arrange for the Veteran to undergo a VA examination by a qualified health professional, who must review the Veteran's claims file and his assertions and offer a diagnosis, if proper, for his hypertension and erectile dysfunction.  The examiner must offer well-reasoned opinions as to whether these disabilities are caused by or related to his diabetes mellitus.  

Because the matter must be remanded for further evidentiary development, the Board takes this opportunity to further supplement the claims file.  The RO associated VA treatment records dated from November 2002 to August 2009.  In a December 2009 statement, the Veteran indicated that he was in receipt of updated VA medical treatment.  As such, on remand, the RO should obtain updated VA treatment records from VA Medical Center in Milwaukee, Wisconsin from August 2009 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the VA Medical Center in Milwaukee, Wisconsin from August 2009 to the present.  

2. Schedule the Veteran for a VA examination to determine any relationship between his erectile dysfunction and hypertension and his service-connected diabetes mellitus.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide diagnoses for such disabilities that the Veteran currently experiences.  The examiner must then provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed erectile dysfunction and/or hypertension has been caused by or made chronically worse by the service-connected diabetes mellitus.  If either disability is not currently found, the examiner should explain why.

The examiner is also asked to determine whether the hypertension and/or erectile dysfunction are at least as likely as not directly caused or related to his service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. After completing the requested actions and any additional notification and/or development deemed warranted, the claims for service connection for erectile dysfunction and hypertension must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

